Case: 21-50666       Document: 00516354181           Page: 1      Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                June 13, 2022
                                    No. 21-50666
                                                                               Lyle W. Cayce
                                  Summary Calendar
                                                                                    Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Lori Ann Robles,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 6:20-CR-67-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Lori Robles pleaded guilty of conspiracy to possess with intent to dis-
   tribute and to distribute 500 grams or more of methamphetamine and appeals
   the 360-month sentence. She maintains that the sentence is unreasonable
   because the district court failed expressly to consider the sentencing factors


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50666      Document: 00516354181          Page: 2   Date Filed: 06/13/2022




                                    No. 21-50666


   of 18 U.S.C. § 3553(a). She also urges that the court should have given more
   consideration to her personal history of sexual and substance abuse.
          We consider the substantive reasonableness of a sentence under an
   abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).
   Furthermore, we presume that a within-guidelines sentence is reasonable.
   United States v. Jenkins, 712 F.3d 209, 214 (5th Cir. 2013).
          The district court implicitly and explicitly considered the record, the
   § 3553(a) factors, and Robles’s mitigation arguments before determining that
   a sentence within the guideline range was appropriate. The explanation of
   the sentence was sufficient under the circumstances. See United States v.
   Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008). Robles fails to rebut the pre-
   sumption of reasonableness by showing that the district court failed to con-
   sider a pertinent factor, considered an irrelevant or improper factor, or erred
   in balancing the sentencing factors. See Jenkins, 712 F.3d at 214.
          AFFIRMED.




                                         2